DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2020 and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s preliminary amendment, filed 04/17/2020 has been entered. Claims 1-62 have been canceled. Claims 63-87 have been added. Claims 63-87 are pending in the Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 63 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nurmikko et al US publication US 20140094674.

Regarding claim 63, Nurmikko teaches a medical device (see para 0049, a hermetically-sealed module for chronic implant in the subject's head or elsewhere in the body), comprising:
a control system (see para 0050, These signals are routed to the SBNC module, which has several attributes, including internal microelectronic chip-scale circuits that amplify, digitize, and control the neural signal data flow);
see para 0090, Preamplifier board 1400 contains individual amplifier circuits 1402 arranged in an array 1401); and
a wire bundle connecting the control system to the plurality of processing modules (see figure 16 showing a plurality of wires connecting the control logic to the preamplifiers), wherein the wire bundle comprises control lines and data lines (see figure 16 showing control lines 1605, 1606 and data lines outputting to ADC);
wherein each processing module is coupled to a respective set of sensors arranged to interface with a biological tissue site (see para 0090, One amplifier is provided for each electrode in the micro-electrode array), wherein the sensors are configured to capture analog physiological signals generated from the biological tissue site (see para 0057, a multi-electrode array for direct capture and recordation of brain signals at the area of the brain to the implant. The implanted arrays may be MEA or ECoG cortical sensor arrays or other electrode sensors);
wherein the control system is configured to generate a control signal on the control lines to initiate a data collection cycle by the plurality of processing modules (see para 0092, data transfer between devices in the system, showing a forward data link for sending control commands for current stimulation and impedance spectroscopy); and
wherein in response to the control signal, each processing module of the plurality of processing modules is configured to perform a respective data collection process which comprises (i) capturing and processing an analog physiological signal on each enabled sensor in the respective set of sensors of the processing module to generate a data sample for each analog physiological signal captured on each enabled sensor (see para 0072, An incoming neural signal 804 acquired by the electrode array is passed to the PCB-A though the wire bundle… After entering the PCB-A, the neural signals are amplified by a preamplifier ASIC chip 805), and (ii) outputting data samples to the control system on the data lines (see para 0072, The amplified neural signals are then digitized and packaged by one or more successive approximation analog-to-digital converters (ADCs) 806 and a controller ASIC chip 807).

Regarding claim 76, Nurmikko further teaches one or more of the sensors comprises one of a sense electrode, an accelerometer, a force sensor, a tactile sensor, a strain sensor, a temperature sensor, a magnetic sensor, a fluid analyte sensor, and a flow sensor (see para 0057, The implanted arrays may be MEA or ECoG cortical sensor arrays or other electrode sensors as are known or used in the art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Nurmikko as applied to claims above, and further in view of Nakatomi et al US publication US 201102389601.

Regarding claim 66, Nurmikko teaches all the feature with respect to claim 63 as outlined above.
But, Nurmikko fails to teach communication over the control lines and the data lines is asynchronous such that the control system can change the functionalities of the processing modules by issuing control commands on the control line without interrupting the communication of data samples on the data lines by the processing modules.
see the abstract, a plurality of processing elements and includes a control line through which control information is sent and received between the control unit and the processing elements, and a data line through which data to be processed is transmitted from at least one selected from the control unit and the processing elements to the processing element connected thereto. The data line is independent from the control line e.g. the communication is asynchronous, also see para 0378, the processed data transmitting function being independent from the control information sending and receiving function).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the control lines and data lines of Nurmikko and incorporate asynchronous communication without interrupting data communication.
The motivation for doing so is to provide uninterrupted communication of control signals and data.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Nurmikko as applied to claims above, and further in view of McLeod et al US 20030073915.

Regarding claim 67, Nurmikko teaches all the features with respect to claim 63 as outlined above.
Nurmikko further teaches each processing module comprises:
amplifier circuitry configured to amplify the analog physiological signals captured on the respective set of sensors of the processing module (see para 0101,  Cortical unit 2201 contains intracortical microarray 2205, preamplifiers 2204, and multiplexer 2203), wherein the amplifier circuitry comprises multiple parallel channels of amplifiers (see para 0090, Preamplifier board 1400 contains individual amplifier circuits 1402 arranged in an array 1401. One amplifier is provided for each electrode in the micro-electrode array), wherein each amplifier channel is configured to amplify the analog physiological signal captured on a respective one of the sensors of the set of sensors, and generate an amplified physiological signal (see para 0101, cortical unit 2201 samples brain data, amplifies it using preamplifier 2204);
a multiplexer circuit connected to outputs of the amplifier channels (see para 0101, Cortical unit 2201 contains intracortical microarray 2205, preamplifiers 2204, and multiplexer 2203);
analog-to-digital conversion (ADC) circuitry connected to an output of the multiplexer circuit (see para 0101, This neural signal is then processed into a digital signal at ADC 2207 in conjunction with IC 2208); and
data output control circuitry connected to at least one data line of the data lines (see para 0101, Cranial unit 2202 is capable of wireless data transmission and reception via one or both of a VCSEL optical data interface providing infrared data out 2211);
wherein the multiplexer circuit is configured to connect the amplified physiological signals at the outputs of the amplifier channels to an input of the ADC circuitry (see para 0101, multiplexes all brain signaling at multiplexer 2203, and sends an analog neural signal 2206 through an interface to a cranial module external to the cranium of the user. This neural signal is then processed into a digital signal at ADC 2207);
wherein the ADC circuitry is configured to (ii) digitally sample the amplified physiological signals output from the amplifier circuitry and generate a separate block of digital samples for each amplified physiological signal output from the amplifier circuitry (see para 0072, The amplified neural signals are then digitized and packaged by one or more successive approximation analog-to-digital converters (ADCs)); and
wherein the data output control circuitry is configured to encode the blocks of digital samples generated by the ADC circuitry and output the encoded blocks of digital samples on the at least one data line (see para 0122, This feeds in turn into: preamplifier ASIC 3303, ADC 3304, controller ASIC 3305, and Manchester encoder 3306. Other encoders may be provided. Once the received data has been encoded it is sent to transmitter).
But, Nurmikko fails to teach the ADC circuitry is configured to (i) sequentially receive the amplified physiological signals for each sensor which are selectively output from the multiplexer circuit and the multiplexer circuit is configured to sequentially connect the amplified physiological signals to an input of the ADC circuitry.
However, McLeod teaches an ADC circuitry (i) sequentially receive the amplified physiological signals for each sensor which are selectively output from the multiplexer circuit and the multiplexer circuit is configured to sequentially connect the amplified physiological signals to an input of the ADC circuitry (see para 0016-0017, The amplified signals of the respective leadwires 16 may be amplified within a portion of the amplifiers 88, 92 and provided as an input to an analog multiplexer 80. The multiplexer 80 may sequentially couple an output of each amplifier 88, 92 to an analog to digital converter (ADC) 82).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the device of Nurmikko and incorporate sequentially connect the amplified physiological signals by the multiplexer and sequentially receive the amplified physiological signals by the ADC circuitry.
The motivation for doing so is to allow automatic analysis and interpretation of the signals as taught by McLeod (see para 0005).

Claims 80 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Nurmikko et al US publication US 20140094674 in view of Sterrett et al US publication US 20160346045.

Regarding claim 80, Nurmikko teaches a device comprising:
a control system (see para 0050, These signals are routed to the SBNC module, which has several attributes, including internal microelectronic chip-scale circuits that amplify, digitize, and control the neural signal data flow);
a plurality of processing modules (see para 0090, Preamplifier board 1400 contains individual amplifier circuits 1402 arranged in an array 1401);
a plurality of sensors, wherein subsets of the plurality of sensors are connected to respective processing modules (see para 0090, One amplifier is provided for each electrode in the micro-electrode array), wherein each sensor is configured to capture physiological signals generated in biological tissue (see para 0057, The implanted arrays may be MEA or ECoG cortical sensor arrays or other electrode sensors as are known or used in the art); and
a wire bundle connecting the control system to the plurality of processing modules (see figure 16 showing a plurality of wires connecting the control logic to the preamplifiers);
But, Nurmikko fails to teach wherein a catheter, wherein the catherter is structurally configured as an elongate structure, arranged with a distal end adapted for placement into a subject, and a proximal end structurally configured as a handle which is configured to interface with an operator; wherein the plurality of sensors and processing modules are arranged at the distal end of the catheter, with the sensors configured and arranged to interface with said biologic tissues; and wherein the control system is disposed at the proximal end of the catheter.
However, Sterrett teaches a catheter, wherein the catherter is structurally configured as an elongate structure (see para 0028, Catheter 26 may include a cable connector or interface 42, a handle 44, a flexible shaft 46 having a proximal end 48 and a distal end 50), arranged with a distal end adapted for placement into a subject (see para 0033, catheter 26 includes ablation tip electrode 52 at distal end 50 of shaft 46… proximal of tip electrode 52 that may be used to obtain electrograms for tissue 22), and a proximal end structurally configured as a handle which is configured to interface with an operator (see para 0028, see para 0028, Catheter 26 may include a cable connector or interface 42, a handle 44, a flexible shaft 46 having a proximal end 48 and a distal end 50); wherein the plurality of sensors and processing modules are arranged at the distal end of the catheter (see para 0034, electronic subassembly 54 can be disposed in any portion of shaft 46 including in an orifice in tip 62), with the sensors configured and arranged to interface with said biologic tissues (see para 0033,  electrodes 52 on the outer surface of member 60 or tip 62 are provided for a variety of diagnostic and therapeutic purposes); and wherein the control system is disposed at the proximal end of the catheter (see para 0028, catheter 26 may further include an electronic subassembly 54 and conductors 56, 58 electrically connecting electronic subassembly 54 with ECU 34).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the device of Nurmikko and incorporate a catheter of Sterrett.
The motivation for doing so is to provide a more robust and compact sensing system as taught by Sterrett (see para 0012).

Regarding claim 83, Nurmikko further teaches at least one of (i) one or more stimulation electrodes and (ii) one or more therapeutic effectors; wherein the physiological signals captured by the sense electrodes are related to actions of the at least one of (i) one or more of stimulation electrodes and (ii) one or more of therapeutic effectors on the biologic tissue during operation (see para 0094,  Each channel may be switched into three different modes by switching its electrode to different circuitry on the ASIC…  a recording electrode 1603 to a preamplifier input, or to a current stimulation source, or a variable frequency sine wave generator).

Claims 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nurmikko and Sterrett as applied to claims above, and further in view of Kurzweil et al US publication US 20080287770.

Regarding claim 81, the combination of Nurmikko and Sterrett teaches all the features with respect to claim 80 as outlined above.
But, the combination of Nurmikko and Sterrett fails to teach a ratio of sensors to wires is greater than one of a ratio of 1.5:1, a ratio of 2:1, a ratio of 4:1, a ratio of 16:1, a ratio of 64:1, and a ratio of 128:1.
However, Kurzweil teaches a ratio of sensors to wires is greater than one of a ratio of 1.5:1, a ratio of 2:1, a ratio of 4:1, a ratio of 16:1, a ratio of 64:1, and a ratio of 128:1 (see figure 3 showing wiring between amplifier 52 and circuitry 54, also see para 0048, two sensors which are in positions on the subject to pick up a differential signal across the subject's heart are input to each differential amplifier… Any number of sensors and amplifiers could be used).
Therefore, it would have been obvious to modify the sensors and wires of Nurmikko and incorporate any ratio of number of sensors and/or wires.
The motivation for doing so is to provide the needed number of sensors and/or wire depending on the application of the device thus increase the system’s versatility. 

Regarding claim 82, the combination of Nurmikko and Sterrett teaches all the features with respect to claim 80 as outlined above.

However, Kurzweil teaches a ratio of sensors to processing modules is greater than or equal to one of a ratio of 2:1, a ratio of 4:1, a ratio of 8:1, a ratio of 16:1, and a ratio of 32:1 (see para 0048, two sensors which are in positions on the subject to pick up a differential signal across the subject's heart are input to each differential amplifier… Any number of sensors and amplifiers could be used).
Therefore, it would have been obvious to modify the sensors and amplifiers of Nurmikko and incorporate any ratio of number of sensors and/or amplifiers.
The motivation for doing so is to provide the needed number of sensors and/or amplifiers depending on the application of the device thus increase the system’s versatility. 

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nurmikko and Sterrett as applied to claims above, and further in view of Defossez article “D-PHY Solutions”.

Regarding claim 84, the combination of Nurmikko and Sterrett teaches all the features with respect to claim 80 as outlined above.
Nurmikko further teaches the wire bundle comprises control lines and data lines (see figure 16 showing control lines 1605, 1606 and data lines outputting to ADC);
the control system is configured to initialize and adapt functionalities of the processing modules via the control lines (see para 0092, data transfer between devices in the system, showing a forward data link for sending control commands for current stimulation and impedance spectroscopy); 
see para 0072, An incoming neural signal 804 acquired by the electrode array is passed to the PCB-A though the wire bundle… After entering the PCB-A, the neural signals are amplified by a preamplifier ASIC chip 805);
But, the combination of Nurmikko and Sterrett fails to teach communication over the control lines is implemented using a bi-directional 2-wire bus; and communication over the data lines is implemented using a high-speed 2-wire differential bus.
However, Defossez teaches communication over control lines is implemented using a bi-directional 2-wire bus (see page 3, figure 3 showing 400KHz Bidirectional control link… the control interface (referred to as CCI in figure 3) is a bidirectional control interface); and communication over the data lines is implemented using a high-speed 2-wire differential bus (see page 4, it includes and combines SLVS and LVCMOS I/O into a single differential pair of wires).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the control lines and data lines of nurmikko and incorporate bidirectional 2-wires bus and high-speed 2-wire differential bus.
The motivation for doing so is to provide flexible low-cost communication as taught by Defossez (see page 1).

Claims 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nurmikko and Sterrett as applied to claims above, and further in view of Nakatomi et al US publication US 201102389601.

Regarding claim 85, the combination of Nurmikko and Sterrett teaches all the features with respect to claim 80 as outlined above.
see figure 16 showing control lines 1605, 1606 and data lines outputting to ADC);
the control system is configured to initialize and adapt functionalities of the processing modules via the control lines (see para 0092, data transfer between devices in the system, showing a forward data link for sending control commands for current stimulation and impedance spectroscopy); 
the processing modules are configured to generate samples from the sensors and communicate the samples to the control system via the data lines (see para 0072, An incoming neural signal 804 acquired by the electrode array is passed to the PCB-A though the wire bundle… After entering the PCB-A, the neural signals are amplified by a preamplifier ASIC chip 805);
But, the combination of Nurmikko and Sterrett fails to teach communication over the control lines and the data lines is asynchronous such that the control system can change the functionalities of the processing modules by issuing control commands on the control line without interrupting the communication of data samples on the data lines by the processing modules.
However, Nakatomi teaches communication over a control lines and a data lines is asynchronous such that a control system can change the functionalities of processing modules by issuing control commands on the control line without interrupting the communication of data samples on the data lines by the processing modules (see the abstract, a plurality of processing elements and includes a control line through which control information is sent and received between the control unit and the processing elements, and a data line through which data to be processed is transmitted from at least one selected from the control unit and the processing elements to the processing element connected thereto. The data line is independent from the control line e.g. the communication is asynchronous, also see para 0378, the processed data transmitting function being independent from the control information sending and receiving function).

The motivation for doing so is to provide uninterrupted communication of control signals and data.

Regarding claim 86, Nurmikko further teaches a collective sample rate of the processing modules is substantially independent of a number of sensors enabled by the processing modules during use (see para 0079, It may provide either 12-bit or 16-bit resolution, and sampling rates between 20 and 40 thousand samples per second per channel (20-40 kSps/Ch)).

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nurmikko and Sterrett as applied to claims above, and further in view of Pierre et al US Patent No. 3,552,384.

Regarding claim 87, the combination of Nurmikko and Sterrett teaches all the features with respect to claim 80 as outlined above.
Nurmikko further teaches the handle comprises a power source and wireless transceiver, both coupled to the control system (see para 0064, sending radio-frequency power into the SBNC via inductive coupling for recharging the embedded battery source…  A RF transmission antenna 505, interior to the Ti-can, may provide signal out capability, and an RF receiving coil 506 may provide signal in capability);
see para 0102, External cranial unit 2306 contains an RF primary coil 2303 that serves as a power transmitter, a data transceiver, or both).
But, the combination of Nurmikko and Sterrett fails to teach the handle is operationally removable from and attachable to the catheter.
However, Pierre teaches a handle is operationally removable from and attachable to a catheter (see col 1 ln 66-col 2 ln 7, a handle having a controllable tip guide body and detachable injection tube unit and catheter wherein the guide body is removable along with the handle from the injection tube unit and catheter).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the catheter of Nurmikko and Sterrett and incorporate a detachable handler.
The motivation for doing so is to provide an instrument in which several parts maybe used in different combinations and as a complete assemblage as taught by Pierre (see col 1 ln 66-col 2 ln 7).

Allowable Subject Matter
Claims 64-65, and 68-75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 64, the known prior arts fail to explicitly disclose the control lines comprise a bi-directional control bus comprising two control lines; the control system is configured as master device on the bi-directional control bus; each processing module is configured as a slave device on the bi-directional control bus; each processing module comprises a set of control registers with configuration data to control functions of the processing modules; and the control system communicates with the 
Regarding claim 68, the known prior arts fail to explicitly disclose each processing module further comprises: a memory block comprising a first memory array, and a second memory array; wherein the first memory array is configured to store blocks of digital samples generated by the ADC circuitry during a current data collection cycle initiated by the control system; and wherein the second memory array is configured to store blocks of digital samples generated by the ADC circuitry during a previous data collection cycle previously initiated by the control system in combination with other limitation found in the independent claims 63 and the intervening claim 67.
Regarding claim 71, the known prior arts fail to explicitly disclose the data output control circuitry comprises: a data frame generator configured to generate a data frame for each block of digital samples; a serializer and encoder circuit configured to combine the data frames into a device frame and line encode the device frame for transmission over the at least one data line; and data line driver circuity configured to output the device frame on the at least one data line in combination with other limitation found in the independent claims 63 and the intervening claim 67
Regarding claim 72, the known prior arts fail to explicitly disclose the plurality of processing modules includes N processing modules arranged in a sequence starting from a first processing module to an Nth processing module; the control lines comprise a first token control line and a second token control line; each processing module comprises a Token IN port and a Token OUT port; the first token control line is connected to a Token OUT port of the control system and to the Token IN port of the first processing module; the second token control line is connected to the Token OUT port of the Nth processing module and to a Token IN port of the control system; and the Token OUT port of each processing module in the sequence from the first processing module to the Nth-1 processing module is th processing module in combination with other limitation found in the independent claim 63.
Other dependent claims inherit the allowable subject matter of the parent claims above.

Claims 77-79 are allowed.
The following is an examiner’s statement of reasons for allowance:
The known prior arts fail to explicitly disclose A medical device, comprising: a control system; a plurality N of processing modules arranged in a sequence starting from a first processing module to an Nth processing module; and a wire bundle connecting the control system to the plurality of processing modules, wherein the wire bundle comprises (i) control lines comprising a shared bi-directional control bus, a first token control line, and a second token control line, and (ii) data lines comprising a shared digital data bus; wherein each processing module is coupled to a respective set of sensors arranged to interface with a biological tissue site, wherein the sensors are configured to capture analog physiological signals generated from the biological tissue site; wherein each processing module comprises a Token IN port and a Token OUT port; wherein the first token control line is connected to a Token OUT port of the control system and to the Token IN port of the first processing module; wherein the second token control line is connected to the Token OUT port of the Nth processing module and to a Token IN port of the control system; wherein the Token OUT port of each processing module in the sequence from the first processing module to the Nth-1 processing module is connected to the Token IN port of a next successive processing module by chip-to-chip token control lines; and wherein the control system is configured to generate a token signal on the first token control line which is sequentially passed to each processing module to perform a current a data collection cycle by the plurality of processing modules, and then passed back to the control system from the Nth processing module on the second token control 
Other dependent claims inherit the allowable subject matter of the parent claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toth et al US publication US 20160029960 discloses a guidewire including one or more sensors or electrodes for accessing and recording physiologic information from one or more anatomical sites within the parenchyma of an organ as part of a physiologic monitoring session
New et al US publication US 20010047127 discloses a physiological sensor device for attachment to a mammalian subject comprising an output transmitter, at least two physiological sensors each for sensing one of the subject's physiological parameters, and a controller comprises a multiplexer which operably switches the data from both the physiological sensors into a serial output signal



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184